DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-10, 12, 14, 18-22, and 25-32 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 (and, similarly claims 12 and 21) recite a combination of various features (i.e. both structural and functional) within the claims. The combination of the various features, are such as, but not limited to the following: 
A first blower system and second blower system, each comprising of a fluid rotor, fluid stator, electric rotor, and electric stator, in which the fluid stator and fluid rotor comprises a plurality of respective stator and rotor segments axially stacked & clamped together and positioned around a blower shaft.
Comparing, with a controller, the characteristics of both the first and second blower systems, and adjusting the speed (i.e. increasing or decreasing) of the first and second blower systems. And, based on the adjustment(s) of the first and second blower systems, adjusting/maintaining the output pressure of the respective first and second blower systems, so that it is greater than the input pressure of the respective first and second blower systems.
	The prior art of record, either singularly or in combination thereof, does not teach, nor make it obvious to teach the combination of the various features.  
Head (US Publication 2001/0050173 A1; hereinafter “Head”) is the closet prior art which teaches introducing a similar blower system within the wellbore comprising of a fluid rotor, fluid stator, electric rotor, and electric stator, and blower shaft. However, at least incorporating the structural aspect surrounding the fluid stator and fluid rotor to comprise a plurality of respective stator and rotor segments axially stacked & clamped together and positioned around a blower shaft, would not be obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676